Citation Nr: 1143845	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-18 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to July 1971.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection for bilateral hearing loss and tinnitus.  The Veteran is currently service connected at 100 percent.


FINDINGS OF FACT

1.  The Veteran did not have a hearing loss disability during service, at separation from service, or within one year of separation from service and was exposed to occupational noise for 30 years subsequent to service.

2.  The Veteran has likely suffered tinnitus since service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss, as an organic disease of the nervous system, be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.385 (2011).

2.  Resolving reasonable doubt in his favor, tinnitus is attributable to the Veteran's active military service.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R.          §§ 3.102 , 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system, (e.g., sensorineural hearing loss and tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 , 3.304; Hensley, 5 Vet. App. at 159-60.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran believes that service connection is warranted for bilateral hearing loss and tinnitus because he was exposed to significant noise during his military service as an aircraft mechanic.  Specifically, he has asserted that his military duties exposed him to airplane and helicopter noise, shop noises, combat noise, and noise from M-16 guns, howitzers, and other artillery.  He also said he was a door gunner in Vietnam and that he has suffered from tinnitus since military service.  According to his May 2010 VA Form 9, he has not had significant exposure to extreme noise since service.

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was, indeed, helicopter repairman, or aircraft mechanic, repairman.  He also received the aircraft crewman badge, sharpshooter badge, and expert M-16 badge.   The Board finds that the Veteran's report of military noise exposure is competent and credible, given that the circumstances of his reported noise exposure are consistent with his MOS.  As such, for the purposes of this decision, the Veteran's military noise exposure is presumed.

Service treatment records (STRs) include the June 1968 entrance examination, which shows mild hearing loss at each frequency, bilaterally.  Specifically, the auditory thresholds were 5, 5, 5, and 10 in the right ear and 5, 5, 10, and 15 in the left ear at the frequencies of 500, 1000, 2000 and 4000 Hertz.  However, the hearing loss did not reach the level to be considered a "hearing disability", as defined by 38 C.F.R.  § 3.385.  An October 1968 periodic evaluation shows that auditory thresholds were -5, 0, 5, 15 and 20 in the right ear and 5, 5, 15, 30 and 20 in the left ear at the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, thus the exam shows a slight worsening of hearing acuity at 4000 Hz in the right ear and at 2000 and 4000 Hz on the left.  Regardless, the loss did not reach the level to be considered a hearing loss disability for VA purposes.  

Finally, the separation examination, dated July 1971, shows that auditory thresholds were 15,15, 15, and 15 bilaterally at the frequencies of 500, 1000, 2000 and 4000 Hertz; thus the exam shows a slight worsening of hearing acuity but does not show a hearing loss disability for VA purposes.

As noted, the lack of evidence showing a bilateral hearing disability during service is not fatal to the Veteran's claim.  However, there must be competent, credible, and probative evidence that the Veteran has a current hearing disability that is related to his military service.  See Hensley, 5 Vet. App. at 159-60.

The first evidence of complaint or treatment of tinnitus and hearing loss is dated April 2005, more than 34 years after separation from service.  In July 2010, the Veteran had a VA examination.  The examiner reviewed the claims file and interviewed the Veteran; therefore, the examination is deemed adequate for rating purposes.  The Veteran reported that he served as a crew chief and door gunner on a helicopter in was exposed to helicopter noise, M-16 guns, and various show noises during service.  After service, he was exposed to occupational noise while working as a mechanic for 30 years.  He denied recreational noise exposure.  He said his tinnitus had onset during service and that it has continued since service.  Testing showed a hearing loss disability for VA purposes.  In the opinion, the examiner stated that the Veteran's enlistment and separation examinations show normal hearing acuity bilaterally with hearing thresholds greater than 15 dB.  His hearing acuity remained essentially unchanged throughout his entire tour of duty.  As a result, it is not likely that the current hearing loss is related to his military service, providing highly probative evidence against this claim.  

Regarding the claim for tinnitus, he noted that the tinnitus is as likely as not associated with another medical condition versus bilateral hearing loss.  The examiner found that the claims file failed to provide any nexus between military service and complaints of tinnitus and that the current information is insufficient to provide a reasonable assertion that the Veteran's current tinnitus is the result of military noise exposure.  In sum, an opinion could not be provided without resorting to speculation.

Unfortunately, after review of the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  While the STRs show some fluctuation in hearing acuity during service, the Veteran did not have a hearing loss disability for VA purposes at separation, providing evidence that is found to outweigh the Veteran's lay statements regarding a hearing loss problem since service.  Next, post-service evidence does not reflect that the disability had onset within one year of separation from service.  In fact, the first complaint of hearing loss is dated 2005, more than 34 years after separation.  The first medical evidence showing a hearing loss disability for VA purposes is dated July 2010, more than 39 years after separation from service.  Therefore, the medical evidence does not reflect continuity of symptomatology and the Veteran's lay statements are found to be outweighed by the service records and the negative medical opinion.

In addition to the absence of documented post-service symptomatology related to hearing loss for many years, the evidence includes the Veteran's statements asserting continuity of symptoms.  In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, the Veteran alleges that his hearing loss had onset during and is the result of military service.  In this case, the Board emphasizes the multi-year gap between discharge from active duty service (1971) and initial reported symptoms related to a hearing loss in approximately 2005 (nearly a 34-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356.  Further, while he is competent to voice his opinion, unlike tinnitus, hearing loss requires specific medical data to determine the existence of a disability.  In this case, a hearing loss disability was not definitively diagnosed until July 2010, many years after separation from service and after 30 years of sustaining occupational noise exposure.  Therefore, the Board finds that the Veteran's assertions are not credible and that service connection is not warranted based upon continuity of symptomatology.

Next, service connection may be granted when the evidence establishes a medical nexus between service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss to active duty, despite his contentions to the contrary.  To that end, the Board places significant probative value on the July 2010 VA examination undertaken specifically to address the issue on appeal.  The examiner noted his in-service noise exposure and noted that he was exposed to occupational noise for 30 years subsequent to service.  He noted that the Veteran's hearing was essentially normal at entrance to service, remained relatively unchanged during service, and was normal at separation from service; therefore, he found that it is not likely that the current hearing loss is related to his military service.  This medical opinion provides particularly negative evidence against this claim.    

The Board has also considered the Veteran's statements asserting a nexus between his currently diagnosed bilateral hearing loss and service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, bilateral hearing loss is not the type of disorder that a layperson can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Regarding tinnitus, unlike hearing loss, it does not require specific medical evidence to determine whether a disability exists for VA purposes.  Tinnitus is, more or less, ringing of the ears.  It is diagnosed based upon subjective statements provided by the Veteran.  In this case, because he was exposed to noise in service and because the VA examiner was unable to provide an etiology opinion without resorting to speculation, the Board finds that the Veteran should be given the benefit of the doubt that his tinnitus had onset during and has persisted since service.  Further, the service records do not provide significant evidence against this claim, as noted above.  To this extent, the appeal is granted.  The Veteran must be given the benefit of the doubt.  Regarding the hearing loss, there is more evidence against this claim, therefore, a greater basis to deny the claim.   

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R.  § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  

Further, the Veteran was afforded a VA medical examination in July 2010.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


